DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12, 15-16, 19-20, 23 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/08/2021.
Applicant’s election without traverse of claims 1, 3-11 and 24-27 in the reply filed on 11/08/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim 
Claim 9 recites the limitation of “the composition of claim 1 further comprising water”. Claim 9 does not further limit claim 1, because claim 1 already recites the composition comprising water.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, 11 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al (US 20030138546 A1).
In regard to claims 1, 3 and 9, Goldstein et al discloses “a method of making a purified kettle hop essence and flavorant, comprising: extracting hops with an aqueous alcohol to produce an extract containing polar, water soluble compounds; concentrating the extract with respect to the polar, water soluble compounds; and purifying the concentrated extract with respect to kettle hop essences and flavorants to produce the purified kettle hop essence and flavorant” [0013]. 
Hence, Goldstein et al discloses a hop composition comprising an aqueous polar extract of hops. 
In regard to the water content in the composition (claims 1 and 8), Goldstein et al discloses that “[p]referably, the ratio of hops to aqueous alcohol is 1:1 to 1:100 w/v and the hops are hop solids. It is also preferred that the aqueous alcohol contains 0.1% to 100% v/v water and that the alcohol is ethanol. Preferably, the concentrating step is accomplished by evaporation” ([0013]). Goldstein et al discloses that extraction with water the obtained extract was concentrated and partially purified ([0042], [0046], [0047]).
Goldstein et al is silent as to the final concentration of water in the extract. However, claim 1 recites the range of a water content of 55 wt% or lower. It appears that Goldstein et al meets the limitation of water content of 55 wt% or lower
Further in this regard, it is noted that although the reference does not specifically disclose every possible quantification or characteristic of its product, such as water content, this characteristic would have been expected to be as claimed absent any clear and convincing 
Further in regard to the water concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05, II A). 

In regard to the recitation of a hop-oil containing component in claims 1 and 6, Goldstein et al discloses addition of hop oil to the polar extract:
[0082] Another prototype essence or flavorant (which includes these terpene and/or sesquiterpene flavors) can be created by dosing the above essences with hop oils (steamed distilled) or a hop oil fraction before or after the treatments. This different hop flavor prototype of post-fermentation essence and flavorant is suitable for making products with heavy hop flavor, late hopping or dry hopping character.
(see also [0017], [0019], [0020], [0021], [0022], claims 10-11, 19-20, 28, 31, 34, 36, 53-54, 62-63, 71, 74).
In regard to claims 7 and 11, Goldstein et al is silent as to the concentration of hop oil component in the hop extract. However, one of ordinary skill in the art would have been 
Further in regard to the hop oil concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05, II A). 

In regard to claims 4 and 5, Goldstein et al discloses “a method of making a purified kettle hop essence and flavorant, comprising: extracting hops with an aqueous alcohol to produce an extract containing polar, water soluble compounds”.
Further in regard to claims 4-5 and 24-27, Goldstein et al discloses:
[0042] Hop solids render a simpler and cleaner feed material than hops for a subsequent extraction with polar solvents. Pre-extraction with liquid/supercritical CO.sub.2 removes the valuable hop soft resin (.alpha.-acids and .beta.-acids), a hop oil fraction and waxes from hops. It leaves a cellulose material containing about 25% w/w of water soluble substances. After a hot water extraction, filtration, and then evaporation, an extract was obtained. However, when methanol (or ethanol) was used as the co-solvent, it facilitated the filtration process and reduced the extraction temperature to room temperature, but an extra effort is required (using centrifugation) to remove the methanol soluble hop hard resin. Other lower alkanols (C.sub.1-C.sub.6) can also be used, but ethanol is preferable for food use.
Goldstein et al discloses extraction of hops with hot water and lower alcohol such as ethanol. Hence, Goldstein et al meets the limitation of claims 4-5 and 24-27.
Further in regard to the recitation of “extract of hops is obtainable by extracting hops or spent hops with water” in claim 4 and “de-solventizing extract obtainable from a hop extraction 
[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al (US 20030138546 A1) as applied to claim 1 above and further in view of PFIZER & CO (GB 1071867 A).
In regard to claim 10, Goldstein et al is silent as to the hop extract composition further comprising a thickening agent. PFIZER & CO discloses a process for solubilizing and stabilizing hop extracts and improved hop extract composition by preparing stable emulsions of hop extracts which are dispersible in cold water, cold wort and cold beer and which are useful in flavoring beer and ale (page 1 lines 11-19). PFIZER & CO discloses “a process for solubilizing and stabilizing a hop extract which comprises intimately mixing therewith a non-toxic emulsifying agent, water and gum arabic” (page 2 lines 34-38).
More specifically, PFIZER & CO discloses:
The present invention also provides a stabilized and solubilized hop extract comprising gum arabic, water and a non-toxic emulsifying agent and a hop extract. The hop extract composition of the present invention comprises by weight from 10 to 1180 parts of gum arabic, from 18 to 225 parts of sorbitol from 55 to 220 parts of water and from 0.1 to 5 parts of emulsifying agent for each 100 parts of hop extract. The ingredients may be added in any order to a high speed mixer such as a Waring blender or a laboratory homogenizer. Stable emulsions containing from 1 to 42% by weight of hop extract have been prepared. Gum arabic has been shown to be essential in preparing a stable liquid emulsion. The gum may be added either as a solid, or more conveniently, as a liquid solution and preferably as an aqueous solution. We have found that from 27 to 36% by weight gum arabic based on the weight of the total composition gives stable cold-water dispersible emulsions (page 2 lines 39-60).
Both references disclose hop extracts. PFIZER & CO further teaches addition of gum arabic to the hop extract. It is noted that gum arabic is a thickener. PFIZER & CO teaches that addition of a thickener such as gum arabic to the hop extract leads to the formation of a stable emulsions of hop extracts which are dispersible in cold water, cold wort and cold beer. One of .

Claims 1, 3-9, 11 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over von Horst (GB 459,635).
In regard to claims 1, 3-9, 11 and 24-27, von Horst discloses a process for the preparation of a hop extract, in which the hops are subjected to a two-stage extraction process (page 1 lines 43-47).
 In the first stage, an extraction is effected with an organic solvent which dissolves the hop resins and the hop oils and during evaporation of which the oil remains in the extract, so that after evaporation of the solvent an extract fraction containing the hop resins and the hop oils is obtained (claim 1).
 In the second stage, an extraction is effected with a tannin solvent, for example water or alcohol-water mixture, which after evaporation of the solvent yields an extract containing tannin (page 3 lines 45-52, page 5 lines 45-56, claim 1). These extract fractions which are obtained separately can be mixed together in any desired proportion so that the mixed extract can be suited to the desired type of beer or to the local brewing conditions as for example the water quality (page 5 lines 96-104).  Furthermore, the essential oils recovered separately in some cases can be admixed if an extract with a particularly pronounced hop oil aroma is desired (page 5 lines 96-107).
Von Horst is silent as to the final concentration of water in the extract. However, claim 1 recites the range of a water content of 55 wt% or lower. It appears that von Horst meets the limitation of water content of 55 wt% or lower
Further in this regard, it is noted that although the reference does not specifically disclose every possible quantification or characteristic of its product, such as water content, this 
Further in regard to the water concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05, II A). 

Further in regard to the recitation of “extract of hops is obtainable by extracting hops or spent hops with water” in claim 4 and “de-solventizing extract obtainable from a hop extraction process with lower alcohol” in claim 5, it is noted that claims 4 and 5 are directed to the hop processed product. The same rationale applies to claims 24-27. Claims 4-5 and 24-27 are product-by-process claims.
[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 (“a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim”).

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over von Horst (GB 459,635) as applied to claim 1 above and further in view of PFIZER & CO (GB 1071867 A).
In regard to claim 10, von Horst is silent as to the hop extract composition further comprising a thickening agent. PFIZER & CO discloses a process for solubilizing and stabilizing hop extracts and improved hop extract composition by preparing stable emulsions of hop extracts which are dispersible in cold water, cold wort and cold beer and which are useful in flavoring beer and ale (page 1 lines 11-19). PFIZER & CO discloses “a process for solubilizing 
More specifically, PFIZER & CO discloses:
The present invention also provides a stabilized and solubilized hop extract comprising gum arabic, water and a non-toxic emulsifying agent and a hop extract. The hop extract composition of the present invention comprises by weight from 10 to 1180 parts of gum arabic, from 18 to 225 parts of sorbitol from 55 to 220 parts of water and from 0.1 to 5 parts of emulsifying agent for each 100 parts of hop extract. The ingredients may be added in any order to a high speed mixer such as a Waring blender or a laboratory homogenizer. Stable emulsions containing from 1 to 42% by weight of hop extract have been prepared. Gum arabic has been shown to be essential in preparing a stable liquid emulsion. The gum may be added either as a solid, or more conveniently, as a liquid solution and preferably as an aqueous solution. We have found that from 27 to 36% by weight gum arabic based on the weight of the total composition gives stable cold-water dispersible emulsions (page 2 lines 39-60).
Both references disclose hop extracts. PFIZER & CO further teaches addition of gum arabic to the hop extract. It is noted that gum arabic is a thickener. PFIZER & CO teaches that addition of a thickener such as gum arabic to the hop extract leads to the formation of a stable emulsions of hop extracts which are dispersible in cold water, cold wort and cold beer. One of ordinary skill in the art would have been motivated to modify von Horst in view of PFIZER & CO and to add a thickener to the hop extract of von Horst for the same reasons as suggested by PFIZER & CO.




Claims 1, 3-9, 11 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Briem (GB 1,048,912).
In regard to claims 1, 3-9, 11 and 24-27, Briem discloses a process for preparation of a hop extract, which comprises two stages (page 1 lines 68-70).
In the first stage, the hops are finely ground in the presence of a suitable organic solvent, e.g. methanol, to extract all the bitter principles, consisting mainly of humulone and lupulone (page 1 lines 70-74). The extract is then freed from the solvent, preferably by vaporization (page 1 lines 77-78). 
In the second stage, the hops residue from the first stage is leached with hot water, which may be heated by bubbling steam through it for 20 to 40 minutes to extract the remaining useful substances, i.e. tannins and aromatic acids. The extract is then filtered and concentrated (page 1 lines 79-85). 
The extract from the first stage is then mixed with the extract from the second stage. The relative proportions of the various substances in the combined extract will then be substantially the same as in the hops from which the extract was made (page 1 lines 86-90, page 2 line 1). 
However, to allow for differences between various batches of hops, the ratio in which the extract from first and second stages are mixed may be adjusted to obtain extracts of substantially identical composition from the various batches. In order to preserve the emulsifying properties of the water extract or alcohol-water extract, the extract should not be too strongly concentrated (page 2 lines 1-6).
Briem is silent as to the final concentration of water in the extract. However, claim 1 recites the range of a water content of 55 wt% or lower. It appears that Briem meets the limitation of water content of 55 wt% or lower
Further in this regard, it is noted that although the reference does not specifically disclose every possible quantification or characteristic of its product, such as water content, this characteristic would have been expected to be as claimed absent any clear and convincing 
Further in regard to the water concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05, II A). 

Further in regard to the recitation of “extract of hops is obtainable by extracting hops or spent hops with water” in claim 4 and “de-solventizing extract obtainable from a hop extraction process with lower alcohol” in claim 5, it is noted that claims 4 and 5 are directed to the hop processed product. The same rationale applies to claims 24-27. Claims 4-5 and 24-27 are product-by-process claims.
[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 (“a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim”).

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Briem (GB 1,048,912).as applied to claim 1 above and further in view of PFIZER & CO (GB 1071867 A).
In regard to claim 10, Briem is silent as to the hop extract composition further comprising a thickening agent. PFIZER & CO discloses a process for solubilizing and stabilizing hop extracts and improved hop extract composition by preparing stable emulsions of hop extracts which are dispersible in cold water, cold wort and cold beer and which are useful in flavoring beer and ale (page 1 lines 11-19). PFIZER & CO discloses “a process for solubilizing and 
More specifically, PFIZER & CO discloses:
The present invention also provides a stabilized and solubilized hop extract comprising gum arabic, water and a non-toxic emulsifying agent and a hop extract. The hop extract composition of the present invention comprises by weight from 10 to 1180 parts of gum arabic, from 18 to 225 parts of sorbitol from 55 to 220 parts of water and from 0.1 to 5 parts of emulsifying agent for each 100 parts of hop extract. The ingredients may be added in any order to a high speed mixer such as a Waring blender or a laboratory homogenizer. Stable emulsions containing from 1 to 42% by weight of hop extract have been prepared. Gum arabic has been shown to be essential in preparing a stable liquid emulsion. The gum may be added either as a solid, or more conveniently, as a liquid solution and preferably as an aqueous solution. We have found that from 27 to 36% by weight gum arabic based on the weight of the total composition gives stable cold-water dispersible emulsions (page 2 lines 39-60).
Both references disclose hop extracts. PFIZER & CO further teaches addition of gum arabic to the hop extract. It is noted that gum arabic is a thickener. PFIZER & CO teaches that addition of a thickener such as gum arabic to the hop extract leads to the formation of a stable emulsions of hop extracts which are dispersible in cold water, cold wort and cold beer. One of ordinary skill in the art would have been motivated to modify Briem in view of PFIZER & CO and to add a thickener to the hop extract of Briem for the same reasons as suggested by PFIZER & CO.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/            Primary Examiner, Art Unit 1791